Title: To Alexander Hamilton from Aaron Ogden, 11 April 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town April 11. 1799
          
          I enclose the bond, which has been executed by Lieutenant John G McWhorter, paymaster, of the 11th. regiment of Infantry, pursuant to the act of Congress—The sureties, in my opinion, are entirely sufficient;
          I, also, enclose you a list of the Captain’s and subalterns of the regiment, with the numbers altered, so that the arrangement will stand somewhat different, from the one I had the honor to receive from you—This has been done in concert with Major Shute, and is now submitted for consideration.
          The only alteration as to the Captains, is that Walter R. Cole stands No. 8 instead of No. 4—The reasons, for this, have been mentioned lately to you, in conversation, and we conceive, that Mr. Cole having been the last appointed, will have no reason to complain, that he does not stand sufficiently high on the list.
          As to the Lieutenants—William Potter stands No. 2. instead of No. 6—We conceive, that the universal excellence of this gentlemans character, his standing in life, & his promising abilities entitle him, to this consideration, at least—without any disparagement whatever to the other Officers.
          The other changes of Numbers are no other than must necessarily result from the above mentioned alterations.
          I have the honor to be, Sir, with the utmost respect your mo. obt. Servt
          
            Aaron Ogden
          
          Majr. Genl. Hamilton.
        